DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1, 2, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0019128 A1 Itzler in View of US 2007/0146501 A1 Matsuoka.
2:	As for Claim 1, Itzler depicts in Figures (1A, 1B and 2) and teaches in Paragraph [0035-0037] An image capture apparatus comprising: a pixel area (100) in which pixels (102) are two-dimensionally arranged, wherein each of the pixels (102) has a light-receiving circuit that outputs a pulse signal in response to incidence of a photon (Paragraph [0038]) and a counting circuit (212) configured to count 
Matsuoka teaches in Paragraphs [0022, 0023, 0044-0046] and depicts in Figures 7 and 9 a detection circuit (16) that detects whether or not a flickering light source is present in a field of view, based on an intensity of light output at each pixel (output frequency of the pulse signal). Matsuoka teaches it is advantageous to detect and correct for flicker in an image by analyzing the frequency components in an image in order to correct for flicker and therefore, improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the flicker detection system of Matsuoko in the photon counting imaging system of Itzer in order to correct for flicker and therefore, improve image quality.
3:	As for Claim 2, Matsuoka further teaches in Paragraphs [0060-0063] wherein the detection circuit (16) detects whether or not a flickering light source is present, based on a change over time (comparison of light intensity in the same location of the array in multiple frames) in the output frequency of the pulse signal (intensity of light).
4:	As for Claim 4, Itzler further teaches in Paragraph [0013] wherein the output frequency of the pulse signal is a count value of the counting circuit (212) per predetermined unit period (Frame period).
5:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 1.
Allowable Subject Matter
Claims 5-12 and 14 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Itzler depicts in Figures (1A, 1B and 2) and teaches in Paragraph [0035-0037] An image capture apparatus comprising: a pixel area (100) in which pixels (102) are two-dimensionally arranged, wherein each of the pixels (102) has a light-receiving circuit that outputs a pulse signal in response to incidence of a photon (Paragraph [0038]) and a counting circuit (212) configured to count the pulse signal (Paragraphs [0042 and 0043]).  Itzler teaches a camera having a photon counting image sensor that generates a value representing the intensity of light at each pixel by counting the number of photons detected at each pixel within the exposure period (Paragraph [0013]). Furthermore, the count value at each pixel within the set period (frame period) is viewed as the output frequency (number of pulses per frame period) of the pulse signal and is also equal to the total light intensity value at each pixel. However, The prior art does not teach a control circuit that controls whether or not to integrate the count value of the counting circuit, based on an output frequency of the pulse signal when taken in combination with all the limitations of the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 10, 2021